
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.40


AMENDMENT NO. 7 TO LOAN AGREEMENT

        THIS AMENDMENT NO. 7 TO LOAN AGREEMENT (this "Amendment"), dated and
effective as of December 19, 2008, is entered into by and between Union Bank of
California, N.A. ("Bank") and Crocs, Inc., a Delaware corporation ("Borrower"),
with reference to the following facts:


RECITALS


        A.    Borrower and Bank are parties to that certain Loan Agreement,
dated as of May 8, 2007 (as heretofore amended, the "Loan Agreement"), pursuant
to which Bank has provided Borrower with certain credit facilities.

        B.    Borrower has requested that Bank amend the Loan Agreement as set
forth below.

        C.    Bank is willing to grant such amendment on the terms and
conditions set forth below.

        NOW THEREFORE, in consideration of the amendment and for other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

        1.     Initially capitalized terms used in this Amendment (including
without limitation in the recitals hereto) without definition shall have the
respective meanings given thereto in the Loan Agreement.

        2.     The sentence in Section 1.1.1 of the Loan Agreement which reads
as follows: "The Committed Loan shall be repaid on or before December 31, 2008,
at which time all unpaid principal and interest on the Committed Loan shall be
due and payable," hereby is amended and restated in its entirety to read as
follows: "The Committed Loan shall be repaid on or before February 16, 2009, at
which time all unpaid principal and interest on the Committed Loan shall be due
and payable."

        3.     Bank shall refer to Borrower two (2) consultants for the purpose
of verifying Borrower's cash flow and borrowing base projections; Borrower
shall, at Borrower's expense, engage one (1) such consultant no later than
January 12, 2009, and such consultant shall deliver to Bank, in form and content
reasonably acceptable to Bank, verification of Borrower's cash flow and
borrowing base projections, by no later than February 10, 2009.

        4.     Borrower shall, at Borrower's expense, engage Great American
Appraisal no later than January 5, 2009, and Great American shall deliver to
Bank, in form and content reasonably acceptable to Bank, an appraisal of
Borrower's domestic inventory, by no later than February 10, 2009.

        5.     Bank hereby suspends Borrower's delivery to Bank of Borrower's
projected weekly cash flow statement and borrowing base certificate otherwise
due for the last two (2) weeks of December, 2008, until January 5, 2009, at
which time Borrower shall deliver the same to Bank. Such projections and
borrowing base certificate shall be in form and content reasonably acceptable to
Bank.

        6.     The effectiveness of this Amendment shall be subject to the prior
satisfaction of each of the following conditions:

        (a)   Bank shall have received an original of this Amendment, duly
executed by Borrower; and

        (b)   Bank shall have received an original of that certain Intellectual
Property Security Agreement, in form and content reasonably acceptable to Bank,
duly executed by Borrower; and

        (c)   Borrower shall have executed and delivered to Bank an amended and
restated Committed Note and such other documents and instruments as Bank may
reasonably request; and

        (d)   Borrower shall have paid Bank all legal fees and expenses incurred
in connection with this Amendment, which may be debited from any of Borrower's
accounts with Bank.

        7.     All representations and warranties made in the Loan Agreement or
in any other documents or instruments relating thereto, including without
limitation any Loan Documents furnished in connection

--------------------------------------------------------------------------------



with this Amendment, after giving effect to this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and
nothing shall affect the representations and warranties or the right of Bank to
rely thereon.

        8.     Borrower is not aware of any events which now constitute, or with
the passage of time or the giving of notice, or both, would constitute, an Event
of Default under the Loan Agreement as amended by this Amendment.

        9.     The Loan Agreement, each of the other Loan Documents, and any and
all other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms of this Amendment, or pursuant to the terms of
the Loan Agreement as amended hereby, are hereby amended so that any reference
therein to the Loan Agreement shall mean a reference to the Loan Agreement as
amended hereby.

        10.   The Loan Agreement and the other Loan Documents remain in full
force and effect and Borrower herby ratifies and confirms its agreements and
covenants contained therein. Borrower hereby confirms that, after giving effect
to this Amendment, no Event of Default exists as of the date hereof.

        11.   Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

        12.   THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF
CALIFORNIA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

        13.   This Amendment is binding upon and shall inure to the benefit of
Bank and Borrower and their respective successors and assigns; provided that
Borrower may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Bank.

        14.   This Amendment may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same instrument.

        15.   THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS AS WRITTEN,
REPRESENTS THE FINAL AGREEMENT BETWEEN BANK AND BORROWER AS TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN BANK AND BORROWER.

[Balance of Page Intentionally Left Blank]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have entered into this Amendment
by their respective duly authorized officers as of the date first above written.

CROCS, INC.    
 
 
 
 
 
 
  By:   /s/ RUSS HAMMER


--------------------------------------------------------------------------------

    Printed Name:   Russ Hammer


--------------------------------------------------------------------------------

    Title:   Chief Financial Officer


--------------------------------------------------------------------------------

   
 
 
 
 
 
 
  UNION BANK OF CALIFORNIA, N.A.    
 
 
 
 
 
 
  By:   /s/ JON STRAYER


--------------------------------------------------------------------------------

    Printed Name:   Jon Strayer


--------------------------------------------------------------------------------

    Title:   SVP


--------------------------------------------------------------------------------

   

[Signature Page to Amendment No. 7 to Loan Agreement]

--------------------------------------------------------------------------------



Acknowledged and Agreed:    
 
 
 
 
 
 
  JPMORGAN CHASE BANK, NA    
 
 
 
 
 
 
  By:   /s/ BRIAN MCDOUGAL


--------------------------------------------------------------------------------

    Printed Name:   Brian McDougal


--------------------------------------------------------------------------------

    Title:   Vice President


--------------------------------------------------------------------------------

   

[Acknowledgement Page to Amendment No. 7 to Loan Agreement]

--------------------------------------------------------------------------------






INTELLECTUAL PROPERTY SECURITY AGREEMENT


        This Intellectual Property Security Agreement (the "Agreement") is made
as of December 19, 2008, by and between Crocs, Inc., a Delaware corporation
("Grantor"), and Union Bank, N.A. (formerly known as Union Bank of California,
N.A.; "Secured Party").


RECITALS


        A.    Secured Party has agreed to make certain advances of money and to
extend certain financial accommodations to Grantor (the "Loans") in the amounts
and manner set forth in that certain Loan Agreement, dated as of May 8, 2007 (as
amended from time to time, including by that certain Amendment No. 7 to Loan
Agreement of even date herewith, the "Loan Agreement"). All capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Loan Agreement)

        B.    Secured Party is willing to make the Loans to Grantor, but only
upon the condition, among others, that Grantor shall grant to Secured Party a
security interest in all of Grantor's right title, and interest in, to and under
all of the Collateral whether presently existing or hereafter acquired.

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

        1.     Grant of Security Interest.    As collateral security for the
prompt and complete payment and performance of all of Grantor's present or
future indebtedness, obligations and liabilities to Secured Party, Grantor
hereby grants a security interest and mortgage to Secured Party, as security, in
and to Grantor's entire right, title and interest in, to and under all of its
intellectual property, including without limitation the following (all of which
shall collectively be called the "Collateral"):

        (a)   Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

        (b)   Any and all design rights which may be available to Grantor now or
hereafter existing, created, acquired or held;

        (c)   All patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations in part of the same, including without limitation
the patents and patent applications set forth on Exhibit A attached hereto
(collectively, the "Patents");

        (d)   Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit B
attached hereto (collectively, the "Trademarks");

        (e)   Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

        (f)    All licenses or other rights to use any of the Trademarks or
Patents, and all license fees and royalties arising from such use to the extent
permitted by such license or rights;

        (g)   All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and

        (h)   All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing. Secured Party understands and agrees that
Grantor may from time to time abandon or fail to renew elements of the
Collateral for reasons that are in the best interest of the company and its
business as determined in Grantor's good faith business judgment. Such
Collateral will be, upon written

1

--------------------------------------------------------------------------------






request from and at the sole expense of Grantor, released as Collateral by
Secured Party without penalty to Grantor.

        2.     Covenants and Warranties.    Grantor represents, warrants,
covenants and agrees as follows:

        (a)   Grantor or its subsidiaries are now the sole owner of the
Collateral, except for licenses granted by Grantor and or its corporate
subsidiary entities to its customers in the ordinary course of business;

        (b)   Except as set forth in the Schedule, Grantor's rights as a
licensee of intellectual property do not give rise to more than five percent
(5%) of its gross revenue in any given month, including without limitation
revenue derived from the sale, licensing, rendering or disposition of any
product or service;

        (c)   Performance of this Agreement does not conflict with or result in
a breach of any agreement to which Grantor is party or by which Grantor is
bound;

        (d)   During the term of this Agreement, Grantor will not transfer or
otherwise encumber any interest in the Collateral, except for licenses granted
by Grantor to its affiliated entities or in the ordinary course of business or
as set forth in this Agreement;

        (e)   To its knowledge, except as set forth on the schedule attached
hereto, each of the Patents is valid and enforceable, and no part of the
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Collateral violates the rights of any
third party;

        (f)    Grantor shall deliver to Secured Party within thirty (30) days of
the last day of each fiscal quarter, a report signed by Grantor, in form
reasonably acceptable to Secured Party, listing any applications or
registrations that Grantor has made or filed in respect of any patents or
trademarks and the status of any outstanding applications or registrations and a
list of any patents or trademarks that have been abandoned or have not been
renewed. Grantor shall promptly advise Secured Party of any material change in
the composition of the Collateral, including but not limited to any subsequent
ownership right of the Grantor in or to any Trademark or Patent not specified in
this Agreement;

        (g)   Except as otherwise specifically set forth herein, Grantor shall
use commercially reasonable efforts (including consistent with Grantor's past
practice) to (i) protect, defend and maintain the validity and enforceability of
the Trademarks and Patents (ii) detect infringements of the Trademarks and
Patents and promptly advise Secured Party in writing of material infringements
detected and (iii) not allow any Trademarks or Patents to be abandoned,
forfeited or dedicated to the public without the written consent of Secured
Party, which shall not be unreasonably withheld;

        2.2   Grantor shall register or cause to be registered (to the extent
not already registered) with the United States Patent and Trademark Office those
registerable intellectual property rights now owned or hereafter developed or
acquired by Grantor to the extent that Grantor, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights;

        2.3   Grantor shall, on a quarterly basis, give Secured Party written
notice of any applications or registrations of intellectual property rights
filed with the United States Patent and Trademark Office, including the date of
such filing and the registration or application numbers, if any;

        2.4   Secured Party may audit the Collateral to confirm compliance with
this Section, provided such audit may not occur more often than twice per year,
unless an Event of Default has occurred and is continuing;

        2.5   This Agreement creates, and in the case of after acquired
Collateral, this Agreement will create at the time Grantor first has rights in
such after acquired Collateral, in favor of Secured Party a

2

--------------------------------------------------------------------------------




valid and perfected first priority security interest in the Collateral in the
United States securing the payment and performance of the obligations evidenced
by the Loan Documents;

        2.6   All information heretofore, herein or hereafter supplied to
Secured Party by or on behalf of Grantor with respect to the Collateral is
accurate and complete in all material respects;

        2.7   Grantor shall not enter into any agreement that would materially
impair or conflict with Grantor's obligations hereunder without Secured Party's
prior written consent, which consent shall not be unreasonably withheld. Grantor
shall not permit the inclusion in any material contract to which it becomes a
party of any provisions that could or might in any way prevent the creation of a
security interest in Grantor's rights and interests in any property included
within the definition of the Collateral acquired under such contracts; and

        2.8   Upon any executive officer of Grantor obtaining actual knowledge
thereof, Grantor will promptly notify Secured Party in writing of any event that
materially adversely affects the value of any Collateral, the ability of Grantor
to dispose of any Collateral or the rights and remedies of Secured Party in
relation thereto, including the levy of any legal process against any of the
Collateral.

        3.     Secured Party's Rights.    Secured Party shall have the right,
but not the obligation, to take, at Grantor's sole expense, any actions that
Grantor is required under this Agreement to take but which Grantor fails to
take, after fifteen (15) days' notice to Grantor. Grantor shall reimburse and
indemnify Secured Party for all reasonable costs and reasonable expenses
incurred in the reasonable exercise of its rights under this section 3.

        4.     Inspection Rights.    Grantor hereby grants to Secured Party and
its employees, representatives and agents the right to visit, during reasonable
hours upon prior reasonable written notice to Grantor, any of Grantor's plants
and facilities that manufacture, install or store products (or that have done so
during the prior six month period) that are sold utilizing any of the
Collateral, and to inspect the products and quality control records relating
thereto upon reasonable written notice to Grantor and as often as may be
reasonably requested.

        5.     Further Assurances; Attorney in Fact.

        (a)   On a continuing basis, Grantor will make, execute, acknowledge and
deliver, and file and record in the proper filing and recording places in the
United States, all such instruments, including appropriate financing and
continuation statements and collateral agreements and filings with the United
States Patent and Trademark Office, and take all such action as may reasonably
be deemed necessary or advisable, or as requested by Secured Party, to perfect
Secured Party's security interest in all Patents and Trademarks and otherwise to
carry out the intent and purposes of this Agreement, or for assuring and
confirming to Secured Party the grant or perfection of a security interest in
all Collateral.

        (b)   Grantor hereby irrevocably appoints Secured Party as Grantor's
attorney in fact, with full authority in the place and stead of Grantor and in
the name of Grantor, from time to time in Secured Party's discretion, to take
any action and to execute any instrument which Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement, including (i) to
modify, in its sole discretion, this Agreement without first obtaining Grantor's
approval of or signature to such modification by amending Exhibit A and
Exhibit B , hereof, as appropriate, to include reference to any right, title or
interest in any Trademarks or Patents acquired by Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Trademarks or Patents in which Grantor no longer has or claims any right, title
or interest, (ii) to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of Grantor where permitted by law and
(iii) after the occurrence of an Event of Default, to transfer the Collateral
into the name of

3

--------------------------------------------------------------------------------






Secured Party or a third party to the extent permitted under the California
Uniform Commercial Code.

        6.     Events of Default.    The occurrence of any of the following
shall constitute an Event of Default under the Agreement:

        (a)   An Event of Default occurs under the Loan Agreement; or

        (b)   Grantor breaches any warranty or agreement made by Grantor in this
Agreement and, as to any breach that is capable of cure, Grantor fails to cure
such breach within five (5) days of the earlier of (x) Grantor's knowledge or
(y) Secured Party's notice to Grantor, of the occurrence of such breach.

        7.     Remedies.    Upon the occurrence and continuance of an Event of
Default, Secured Party shall have the right to exercise all the remedies of a
secured party under the California Uniform Commercial Code, including without
limitation the right to require Grantor to assemble the Collateral and any
tangible property in which Secured Party has a security interest and to make it
available to Secured Party at a place designated by Secured Party. Secured Party
shall have a nonexclusive, royalty free license to use the Trademarks and
Patents to the extent reasonably necessary to permit Secured Party to exercise
its rights and remedies upon the occurrence of an Event of Default. Grantor will
pay any expenses (including reasonable attorneys' fees) incurred by Secured
Party in connection with the exercise of any of Secured Party's rights
hereunder, including without limitation any expense incurred in disposing of the
Collateral. All of Secured Party's rights and remedies with respect to the
Collateral shall be cumulative.

        8.     Indemnity.    Grantor agrees to defend, indemnify and hold
harmless Secured Party and its officers, employees, and agents against all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement.

        9.     Course of Dealing.    No course of dealing, nor any failure to
exercise, nor any delay in exercising any right, power or privilege hereunder
shall operate as a waiver thereof.

        10.   Attorneys' Fees.    If any action relating to this Agreement is
brought by either party hereto against the other party, the prevailing party
shall be entitled to recover reasonable attorneys' fees, costs and
disbursements.

        11.   Amendments.    This Agreement may be amended only by a written
instrument signed by both parties hereto.

        12.   Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.

        13.   GOVERNING LAW; VENUE.    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. BORROWER HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN SAN DIEGO COUNTY, CALIFORNIA SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
BORROWER AND BANK PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT BANK,

4

--------------------------------------------------------------------------------




AND BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF SAN DIEGO COUNTY, CALIFORNIA; AND FURTHER
PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
AGENT FOR THE BENEFIT OF ITSELF AND LENDERS. BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
THE LOAN AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWER'S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE
UNITED STATES MAILS, PROPER POSTAGE PREPAID.

        14.   DISPUTES.    TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH
ANY CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN
DOCUMENTS (EACH A "CLAIM"), THE PARTIES TO THIS AGREEMENT EXPRESSLY,
INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL
BY JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS
SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS AGREEMENT, THE
PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED
BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS AGREEMENT.
THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE
OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY
PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL
OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF
THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

[Balance of Page Intentionally Left Blank]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

Address of Grantor:   GRANTOR           6328 Monarch Park Place
Niwot, Colorado 80503   CROCS, INC.           Attn: Mike Kruteck   By:  
/s/ RUSS HAMMER


--------------------------------------------------------------------------------

    Its:   Russ Hammer, CFO


--------------------------------------------------------------------------------

          Address of Secured Party:   SECURED PARTY           530 B Street,
4th Floor
San Diego, California 92101   UNION BANK, N.A.           Attn: Jon Strayer   By:
  /s/ JON STRAYER


--------------------------------------------------------------------------------

    Its:   Jon Strayer, SVP


--------------------------------------------------------------------------------

[Signature Page to Intellectual Property Security Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


Patents

 
  Description   App. No.   App. Date   Patent No.   Issue Date   1.    (SMALL)
OPEN SHOE, SUCH AS A SLIPPER, SANDAL AND THE LIKE     11/124,048     5/9/2005  
  7,367,142     5/6/2008   2.    ALL PURPOSE NUBBED CLEAT FOR SHOES AND OTHER
NON-SLIP APPLICATIONS     08/882,516     6/25/1998     5,860,228     1/19/1999  
3.    ALL TERRAIN SPIKE     29/040,047     1/16/1996     D375,192     11/5/1996
  4.    Breathable Footwear Pieces                 6,993,858     2/7/2006   5. 
  CLEAT ASSEMBLY FOR SHOES     08/768,846     12/18/1996     5,848,482    
12/15/1998   6.    ELASTOMERIC FASTENER     11/530,005     9/7/2006            
  7.    FASTENER     29/289,779     7/31/2007               8.    FASTENER    
29/289,789     7/31/2007               9.    FOOTWEAR     29/206,427    
5/28/2004     D517,789     3/28/2006   10.    FOOTWEAR     29/254,474    
2/23/2006     D547,540     7/31/2007   11.    FOOTWEAR     29/283,855    
8/24/2007               12.    FOOTWEAR     29/328,528     11/25/2008          
    13.    FOOTWEAR (Adara)     29/282,751     7/27/2007               14.   
FOOTWEAR (Axis)     29/306,958     4/18/2008               15.    FOOTWEAR
(Axis)     29/326,323     10/15/2008               16.    FOOTWEAR (Baya)    
29/282,760     7/27/2007               17.    FOOTWEAR (Celeste)     29/282,583
    7/24/2007               18.    FOOTWEAR (CHUBB HYBRID)     29/246,178    
3/9/2006     D564,206     3/18/2008   19.    FOOTWEAR (Crocstyle Flip ll—Ithaca)
    29/275,178     12/15/2006     D578,279     10/14/2008   20.    FOOTWEAR
(Crocstyle Slide ll—Cleo)     29/275,176     12/15/2006     D576,387    
9/9/2008   21.    FOOTWEAR (Electro I)     29/306,957     4/18/2008            
  22.    FOOTWEAR (Electro II)     29/326,324     10/15/2008               23. 
  FOOTWEAR (Golf Shoe)     29/298,228     11/30/2007               24.   
FOOTWEAR (Hybrid Flip Men's ll—Crete)     29/275,180     12/15/2006     D576,388
    9/9/2008   25.    FOOTWEAR (Hybrid Flip Women's ll—Capri)     29/275,181    
12/15/2006     D576,389     9/9/2008   26.    FOOTWEAR (Kid's Hydro ll—Crocling)
    29/275,191     12/15/2006     D584,037     1/6/2009   27.    FOOTWEAR
(Lena—Final Prototype)     29/302,587     1/18/2008               28.   
FOOTWEAR (Lexi—Final Prototype)     29/302,586     1/18/2008               29. 
  FOOTWEAR (Mammoth)     29/280,317     5/23/2007               30.    FOOTWEAR
(Mary Jane)     29/246,201     3/20/2006     D564,207     3/18/2008   31.   
FOOTWEAR (Men's Slide Hybrid ll—Sobek)     29/275,189     12/15/2006    
D576,390     9/9/2008   32.    FOOTWEAR (Mist—Final Prototype)     29/302,590  
  1/18/2008               33.    FOOTWEAR (Nadia—Final Prototype))    
29/302,592     1/18/2008               34.    FOOTWEAR (Nanook—Final Prototype)
    29/302,588     1/18/2008               35.    FOOTWEAR (No Holes)    
29/206,450     5/28/2004     D517,790     3/28/2006   36.    FOOTWEAR (OFF ROAD
II)     29/251,384     1/6/2006     D564,208     3/18/2008   37.    FOOTWEAR
(Otter)     29/282,763     7/27/2007               38.    FOOTWEAR (Plunge—Final
Prototype)     29/302,591     1/18/2008               39.    FOOTWEAR (PRIMA)  
  29/251,383     1/6/2006     D571,548     6/24/2008   40.    FOOTWEAR
(PROFESSIONAL)     29/244,661     12/8/2005     D575,499     8/26/2008   41.   
FOOTWEAR (Rally I)     29/306,953     4/18/2008               42.    FOOTWEAR
(SCUTES)     29/251,329     1/6/2006     D563,082     3/4/2008   43.    FOOTWEAR
(Snowmass Sole)     29/252,517     1/23/2006     D556,438     12/4/2007   44.   
FOOTWEAR (Snowmass)     29/252,526     1/23/2006     D557.006     12/11/2007  
45.    FOOTWEAR (Specialist)     29/280,627     6/3/2007               46.   
FOOTWEAR (Velocity)     29/282,762     7/27/2007               47.    FOOTWEAR
(Wedge ll—Sassari)     29/275,183     12/15/2006     D575,943     9/2/2008  
48.    FOOTWEAR (Women's Slide Hybrid ll—Patra)     29/275,188     12/15/2006  
  D575,942     9/2/2008   49.    FOOTWEAR (Yucatan)     29/282,764     7/27/2007
              50.    Footwear Pieces                 7,146,751     12/12/2006  
51.    FOOTWEAR SOLE     29/228,429     4/22/2005               52.    FOOTWEAR
UPPER     29/226,792     3/31/2005     D549,434     8/28/2007   53.    FOOTWEAR
UPPER     29/226,856     3/31/2005     D550,441     9/11/2007   54.    FOOTWEAR
UPPER     29/226,870     3/31/2005     D525,419     7/25/2006   55.    FOOTWEAR
UPPER     29/228,428     4/22/2005     D543,681     6/5/2007   56.    FOOTWEAR
UPPER     29/243,850     11/30/2005     D543,341     5/29/2007   57.    FOOTWEAR
UPPER (ALL TERRAIN HYBRID)     29/251,316     1/6/2006     D564,743    
3/25/2008   58.    FOOTWEAR UPPER (CHUBB)     29/241,490     10/26/2005    
D564,205     3/18/2008   59.    HIGH TOP SANDAL UPPER     29/086,356    
4/10/1998     D405,949     2/23/1999   60.    MANUFACTURING AND MARKETING METHOD
FOR ACCESSORIZING SHOES     11/408,130     4/20/2006               61.    MOLDED
FOAM RECEPTACLE WITH MOLDED FOAM JAW OPENING     61/110,846     11/3/2008      
       

--------------------------------------------------------------------------------



 
  Description   App. No.   App. Date   Patent No.   Issue Date   62.   
MULTI-FUNCTIONAL CARRIER FOR CARRYING ITEMS (Crocs-a-Dial)     12/185,059    
8/1/2008               63.    PHONE CASE (CROCS-A- DIAL)     29/303,882    
2/19/2008               64.    RUNNING SANDAL     10/644,126     8/20/2003    
7,121,020     10/17/2006   65.    RUNNING SANDAL     11/438,908     5/22/2006  
  7,320,188     1/22/2008   66.    Running Sandal                 7,320,188    
1/22/2008   67.    SANDAL STRAP SYSTEM     11/970,058     1/7/2008              
68.    SANDAL SYSTEM FOR ATHLETIC ACTIVITES     10/652,410     8/29/2003    
7,055,265     6/6/2006   69.    SANDAL UPPER     29/058,452     8/15/1996    
D387,893     12/23/1997   70.    SANDAL UPPER     29/071,106     5/21/1997    
D392,453     3/24/1998   71.    SANDAL WITH RESILIENT CLAW SHAPED CLEATS    
09/576,747     5/23/2000     6,295,742     10/2/2001   72.    SANDAL WITH TOE
GUARD     09/657,729     9/8/2000     6,493,965     12/17/2002   73.    SANDAL
WITH X-CROSS WEAVE STRAPS     09/136,494     8/19/1998     6,052,920    
4/25/2000   74.    SANDALS WITH ADJUSTABLE CENTER POST ASSEMBLIES     11/708,852
    2/20/2007               75.    SHOE ACCESSORY     29/258,148     4/17/2006  
  D554,847     11/13/2007   76.    SHOE SOLE     29/058,697     8/21/1996    
D390,347     2/10/1998   77.    SHOE SPIKE     29/070,581     5/12/1997    
D396,949     8/18/1998   78.    SHOES HAVING LIGHTWEIGHT SOLE ASSEMBLIES AND
METHODS FOR MANUFACTURING SUCH ASSEMBLIES     61/057,771     5/30/2008          
    79.    SYSTEM AND METHOD FOR SECURING ACCESSORIES TO WEARABLE ITEMS    
11/737,649     7/7/2006               80.    SYSTEMS AND METHODS FOR CUSTOMIZING
SHOES WITH ELASTOMERIC FASTENERS     61/103,504     10/7/2008               81. 
  SYSTEMS AND METHODS FOR DISPLAY OR COLLECTION OF DECORATIVE ACCESSORIES    
12/199,634     8/27/2008               82.    SYSTEMS AND METHODS FOR SHOE
CONSTRUCTION     12/037,814     2/26/2008               83.    TOE GUARD    
29/131/324     10/17/2000     D440,754     4/24/2001   84.    VENTILATED TOE
GUARD FOR SANDALS     29/162,734     6/18/2002     D489,524     5/11/2004  

--------------------------------------------------------------------------------






EXHIBIT B


Trademarks

 
 
Description
  Serial Number   Filing Date   1.    BEACH     78/636,356     5/24/2005   2.   
BITE     75/028,825     11/20/1995   3.    BITE     78/174,782     10/15/2002  
4.    BITE GOLF     78/078,536     8/9/2001   5.    CROC-A-DOODLES    
77/197,229     6/4/2007   6.    CROCS     76/520,746     5/27/2003   7.    CROCS
    78/645,937     6/8/2005   8.    CROCS     78/857,086     4/7/2006   9.   
CROCS     77/194,912     5/31/2007   10.    CROCS CARES     77/194,907    
5/31/2007   11.    CROCS FOR A CAUSE     77/194,910     5/31/2007   12.    CROCS
LOCK     77/105,599     2/12/2007   13.    CROCS Logo     78/636,674    
5/25/2005   14.    CROCS Logo     77/335,228     11/21/2007   15.    CROCS ORTHO
    78/642,974     6/3/2005   16.    CROCSBUTTER     78/693,878     8/16/2005  
17.    CROCSKIN     78/588,872     3/16/2005   18.    CROCSRX     78/727,760    
10/6/2005   19.    CROCSRX     78/765,325     12/2/2005   20.    CROCSRX Logo  
  78/765,373     12/2/2005   21.    CROCSRX Logo     78/765,382     12/2/2005  
22.    CROCSSTYLE     78/465,359     8/10/2004   23.    CROSLITE     78/693,873
    8/16/2005   24.    CROSLITE AG+     78/857,082     4/7/2006   25.   
CROSLITE and Molecule Logo     78/765,338     12/2/2005   26.    Croslite Logo  
  78/765,359     12/2/2005   27.    CROSLITE RT     77/146,388     4/2/2007  
28.    Design of Flame     77/975,447     12/28/2006   29.    FURY    
77/072,824     12/28/2006   30.    FURY and Design     78/597,376     3/29/2005
  31.    GOLACES     77/231,530     7/17/2007   32.    GoLaces Logo    
77/204,594     6/13/2007   33.    JIBBITZ     78/771,256     12/12/2005   34.   
JIBBITZ     77/086,355     1/19/2007   35.    JIBBITZ     77/086,366    
1/19/2007   36.    JIBBITZ     77/086,369     1/19/2007   37.    JIBBITZ    
77/086,370     1/19/2007   38.    JIBBITZ     77/221,870     7/3/2007   39.   
JIBBITZ & Design     78/771,251     12/12/2005   40.    JIBBITZ & Design
(Black & White)     77/221,873     7/3/2007   41.    JIBBITZ & Design (Color)  
  78/771,254     12/12/2005   42.    LIVE. PROTECT. RESPECT.     77/117,003    
2/27/2007   43.    MAMBAZ     77/975,221     1/30/2007   44.    MAMBAZ and
Design     77/975,220     1/30/2007   45.    OCEAN CUSTODIAN     78/688,672    
8/9/2005   46.    OCEAN MINDED     75/322,835     7/11/1997   47.    OCEAN
MINDED     77/636,065     12/18/2008   48.    OCEAN MINDED     77/636,092    
12/18/2008   49.    ORTHOLINER     78/187,412     11/21/2002  

--------------------------------------------------------------------------------



 
 
Description
  Serial Number   Filing Date   50.    ORTHOSPORT     78/174,717     10/15/2002
  51.    ORTHOSPORT     78/174,718     10/15/2002   52.    PREPAIR    
77/635,449     12/17/2008   53.    RETROFIT     77/048,599     11/21/2006   54. 
  RT Molecule Logo     77/146,410     4/2/2007   55.    Scales Design    
77/144,169     3/29/2007   56.    SLIP 'EM ON AND GO.     77/221,992    
7/3/2007   57.    SO, THAT'S WHAT THE HOLES ARE FOR!     78/858,716    
4/11/2006   58.    SOLESUNITED     77/144,161     3/29/2007   59.    SOLESUNITED
and Design     77/144,163     3/29/2007   60.    Tail Logo     77/095,095    
1/30/2007   61.    THE CROCS FOUNDATION     77/194,906     5/31/2007   62.   
WEAR A PAIR, SHARE A PAIR     77/501,809     6/18/2008   63.    XGOLF    
75/291,152     5/13/1997   64.    YOU BY CROCS     77/975,296     2/21/2007  
65.    YOU BY CROCS Stylized     77/975,297     4/11/2007  

--------------------------------------------------------------------------------



SCHEDULE TO IP SECURITY AGREEMENT

Patent No. D517,789

--------------------------------------------------------------------------------





[UNION BANK LOGO]   COMMERCIAL PROMISSORY NOTE
(REFERENCE RATE)    

 


Debtor Name
Crocs, Inc., a Delaware Corporation                      Debtor Address
6328 Monarch Park Place
Niwot, CO 80503   Office
40061   Loan Number
163-151-024-2     Maturity Date
February 16, 2009   Amount
$22,421,500.00

 


$22,421,500.00   Date December 19, 2008


FOR VALUE RECEIVED, the undersigned ("Debtor") promises to pay to the order of
UNION BANK OF CALIFORNIA, N.A. ("Bank"), as indicated below, the principal sum
of TWENTY TWO MILLION FOUR HUNDRED TWENTY ONE THOUSAND FIVE HUNDRED AND NO/100
DOLLARS ($22,421,500.00), together with interest on the balance of such
principal from time to time outstanding at the per annum rate or rates and at
the times set forth below.

At any time prior to the maturity of this note, subject to the provisions of
paragraph 5, below, Debtor may repay but not reborrow hereunder so long as the
total outstanding at any one time does not exceed the maximum amount then
available to be borrowed hereunder as set forth above or in paragraph 1, below.

1.    PAYMENTS.    Debtor shall pay all principal and accrued but unpaid
interest on February 16, 2009 (the "Termination Date"). Should interest not be
paid when due it shall become part of the principal and bear interest as herein
provided. If any interest rate defined in this note ceases to be available for
any reason, then said interest rate shall be replaced by the rate then offered
by Bank which, in the sole discretion of Bank, most closely approximates the
unavailable rate.

Debtor shall pay all amounts due under this note in lawful money of the United
States to Bank at P.O. Box 30115, Los Angeles, CA 90030-0115, or at such other
office as may be designated by Bank from time to time.

2.    INTEREST RATE.

(a)    VARIABLE INTEREST RATE.    All principal outstanding hereunder shall bear
interest at a rate per annum equal to nine percent (9.0%) in excess of the
Reference Rate, which rate shall vary as and when the Reference Rate changes.

(b)    INTEREST RATE COMPUTATIONS.    All computations of interest under this
note shall be made on the basis of a year of 360 days for actual days elapsed.

3.    LATE PAYMENTS.    If any payment required by the terms of this note shall
remain unpaid ten days after same is due, at the option of Bank, Debtor shall
pay a fee of $100 to Bank.

4.    INTEREST RATE FOLLOWING DEFAULT.    In the event of default, at the option
of Bank, and, to the extent permitted by law. interest shall be payable on the
outstanding principal under this note at a per annum rate equal to five percent
(5%) in excess of the interest rate specified in paragraph 2(b), above,
calculated from the date of default until all amounts payable under this note
are paid in full.

5.    PREPAYMENT.

(a)    Amounts outstanding under this note bearing interest at a rate based on
the Reference Rate may be prepaid in whole or in part at any time, without
penalty or premium.

(b)    All prepayments shall include payment of accrued interest on the
principal amount so prepaid and shall be applied to payment of interest before
application to principal. A determination by Bank as to the prepayment fee
amount, if any, shall be conclusive.

--------------------------------------------------------------------------------



(c)    Bank shall provide Debtor a statement of the amount payable on account of
prepayment.

DEBTOR INITIAL HERE:    RH                                     

6.    DEFAULT AND ACCELERATION OF TIME FOR PAYMENT.    Default shall include,
but not be limited to, any of the following: (a) the failure of Debtor to make
any payment required under this note when due; (b) any breach, misrepresentation
or other default by Debtor, any guarantor, co-maker, endorser, or any person or
entity other than Debtor providing security for this note (hereinafter
individually and collectively referred to as the "Obligor") under any security
agreement, guaranty or other agreement between Bank and any Obligor; (c) the
insolvency of any Obligor or the failure of any Obligor generally to pay such
Obligor's debts as such debts become due; (d) the commencement as to any Obligor
of any voluntary or involuntary proceeding under any laws relating to
bankruptcy, insolvency, reorganization, arrangement, debt adjustment or debtor
relief; (e) the assignment by any Obligor for the benefit of such Obligor's
creditors; (f) the appointment, or commencement of any proceeding for the
appointment of a receiver, trustee, custodian or similar official for all or
substantially all of any Obligor's property; (g) the commencement of any
proceeding for the dissolution or liquidation of any Obligor; (h) the
termination of existence or death of any Obligor; (i) the revocation of any
guaranty or subordination agreement given in connection with this note; (j) the
failure of any Obligor to comply with any order, judgment, injunction, decree,
writ or demand of any court or other public authority; (k) the filing or
recording against any Obligor, or the property of any Obligor, of any notice of
levy, notice to withhold, or other legal process for taxes other than property
taxes; (1) the default by any Obligor personally liable for amounts owed
hereunder on any obligation concerning the borrowing of money; (m) the issuance
against any Obligor, or the property of any Obligor, of any writ of attachment,
execution, or other judicial lien; or (n) the deterioration of the financial
condition of any Obligor which results in Bank deeming itself, in good faith,
insecure. Upon the occurrence of any such default, Bank, in its discretion, may
cease to advance funds hereunder and may declare all obligations under this note
immediately due and payable; however, upon the occurrence of an event of default
under d, e, f, or g, all principal and interest shall automatically become
immediately due and payable.

7.    ADDITIONAL AGREEMENTS OF DEBTOR.    If any amounts owing under this note
are not paid when due, Debtor promises to pay all costs and expenses, including
reasonable attorneys' fees (including the allocated costs of Bank's in-house
counsel and legal staff) incurred by Bank in the negotiation, documentation and
modification of this note and all related documents and in the collection or
enforcement of any amount outstanding hereunder. Debtor and any Obligor, for the
maximum period of time and the full extent permitted by law, (a) waive
diligence, presentment, demand, notice of nonpayment, protest, notice of
protest, and notice of every kind; (b) waive the right to assert the defense of
any statute of limitations to any debt or obligation hereunder; and (c) consent
to renewals and extensions of time for the payment of any amounts due under this
note. If this note is signed by more than one party, the term "Debtor" includes
each of the undersigned and any successors in interest thereof; all of whose
liability shall be joint and several. Any married person who signs this note
agrees that recourse may be had against the separate property of that person for
any obligations hereunder. The receipt of any check or other item of payment by
Bank, at its option, shall not be considered a payment on account until such
check or other item of payment is honored when presented for payment at the
drawee bank. Bank may delay the credit of such payment based upon Bank's
schedule of funds availability, and interest under this note shall accrue until
the funds are deemed collected. In any action brought under or arising out of
this note, Debtor and any Obligor, including their successors and assigns,
hereby consent to the jurisdiction of any competent court within the State of
California, as provided in any alternative dispute resolution agreement executed
between Debtor and Bank, and consent to service of process by any means
authorized by said state's law. The term "Bank" includes, without limitation,
any holder of this note. This note shall be construed in accordance with and
governed by the laws of the State of California. This note hereby incorporates
any

2

--------------------------------------------------------------------------------




alternative dispute resolution agreement previously, concurrently or hereafter
executed between Debtor and Bank.

8.    DEFINITIONS.    As used herein, the following terms shall have the
meanings respectively set forth below: "Business Day" means a day on which Bank
is open for business for the funding of corporate loans. "Reference Rate" means
the rate announced by Bank from time to time at its corporate headquarters as
its Reference Rate. The Reference Rate is an index rate determined by Bank from
time to time as a means of pricing certain extensions of credit and is neither
directly tied to any external rate of interest or index nor necessarily the
lowest rate of interest charged by Bank at any given time.

9.    SUPERSESSION OF PRIOR NOTE.    This note supersedes and replaces that
certain Commercial Promissory Note (Base Rate) in a principal amount not to
exceed $22,421,500.00, dated December 1, 2008, executed by Debtor to the order
of Bank.

DEBTOR:

Crocs, Inc., a Delaware corporation

By:   /s/ RUSS HAMMER


--------------------------------------------------------------------------------

                 Title:   CFO


--------------------------------------------------------------------------------

   

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.40



RECITALS
INTELLECTUAL PROPERTY SECURITY AGREEMENT
RECITALS
EXHIBIT A
EXHIBIT B
